Citation Nr: 1505365	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  09-42 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides or as due to service-connected diabetes mellitus, type II, coronary artery disease (CAD), and/or posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2014, the Veteran and his spouse testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is in the Veteran's file on the Veterans Benefits Management System (VBMS).  This appeal was processed using both the Virtual VA System and the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed January 2007 rating decision, in pertinent part, denied service connection for bilateral hearing loss on the basis that the bilateral hearing loss neither occurred in, nor was caused by, service.

2.  The Veteran did not appeal the January 2008 rating decision after being notified of appellate rights, and no additional evidence was received within one year of the decision.

3.  Additional evidence received since the January 2007 rating decision is neither cumulative nor redundant, and addresses the grounds of the prior final denial of service connection for bilateral hearing loss (nexus to service), so raises the possibility of substantiating a claim for service connection for bilateral hearing loss.

4.  The Veteran sustained acoustic trauma during service.

5.  The Veteran has a current bilateral sensorineural hearing loss disability for VA compensation purposes.

6.  The Veteran's currently diagnosed bilateral hearing loss is related to exposure to acoustic trauma in service.


CONCLUSIONS OF LAW

1.  The January 2007 rating decision, denying service connection for bilateral hearing loss, became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received to reopen service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The application to reopen a claim of entitlement to service connection for bilateral hearing loss and the claim of service connection for bilateral hearing loss have been considered with respect to VA's duties to notify and assist.  Given the favorable outcomes adjudicated herein, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Reopening of Service Connection for Bilateral Hearing Loss

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.

The Veteran brought a prior claim for service connection for bilateral hearing loss, which was denied in a January 2007 rating decision.  The Veteran was notified of that rating decision and provided notice of procedural and appellate rights the same month.  The Veteran did not disagree with the determination within one year of that notice.  No additional evidence was received within one year of the January 2007 notice.  The January 2007 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.

In the January 2007 rating decision, the RO denied service connection for bilateral hearing loss on the basis that the bilateral hearing loss neither occurred in service, nor was caused by service.  The evidence before the RO at the time of the January 2007 rating decision consisted of service treatment records, VA treatment records, and a November 2006 VA audiology examination report.  

Since the January 2007 rating decision, additional evidence has been received in the form of the Veteran's statements, particularly during the November 2014 Travel Board hearing, private medical opinions from the Veteran's treating physician, an Interdepartment Correspondence Sheet from the Veteran's post-service occupation as a firefighter, and a January 2013 VA audiology examination report.  The Veteran's statements, the private medical opinions, the Interdepartment Correspondence Sheet, and the January 2013 VA audiology examination are new because they have not been previously submitted.  

This evidence is also material because it pertains to the basis for the prior denial, that is, a relationship (or nexus) between the current bilateral hearing loss and service, and raises a reasonable possibility of substantiating the claim.  Specifically, in a January 2012 letter with a December 2014 addendum medical opinion, the Veteran's treating physician, Dr. J.G., opined that the Veteran's hearing loss is at least as likely as not related to military service.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for bilateral hearing loss.  See 38 C.F.R. § 3.156(a).  The Board now turns to the issue of service connection for bilateral hearing loss.


Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, sensorineural hearing loss (as an organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307 , 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The United States Court of Appeals for Veterans Claims (Court) has held that a veteran may establish the required nexus between his current hearing loss disability and his term of military service if he can show that his hearing loss disability resulted from acoustic trauma.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  Hearing loss (also referred to as hearing "impairment") will be considered a disability for VA disability compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, the threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Combat Rule

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

In this case, the evidence supports the finding that the Veteran engaged in combat.  In particular, the Veteran's service records document his involvement in combat during the Vietnam War, as evidenced by receipt of the Combat Infantryman Badge and a Bronze Star Medal.  Based on this evidence, the Board finds that the Veteran engaged in combat with the enemy during service, and the combat rule is applicable.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Service Connection for Bilateral Hearing Loss

In this case, the Veteran contends that he currently has bilateral hearing loss as a result of in-service noise exposure, to include during combat.  As the Board is granting service connection based on direct service connection (adjudicated below), the additional theory of presumptive service connection for a chronic disease (sensorineural hearing loss) is rendered moot because there remain no questions of law or fact as to the fully granted issue; therefore, the presumptive service connection theory will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides questions of law or fact).  

After a review of all the evidence, the Board first finds that the Veteran sustained acoustic trauma during service, including during combat.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In the January 2009 Notice of Disagreement, the Veteran contended that he was assigned to carry and fire a machinegun in a combat zone, and was also exposed to loud noises from claymores, grenades, indirect fire from 81 millimeter mortars, 4.2 inch mortars, 105 millimeter and 155 millimeter artillery rounds, Navy-based five to eight inch gun fire support, aerial support from UH1 Huey gunships, and AH1 Cobra rockets and miniguns.

The Board next finds that the Veteran has a current bilateral (sensorineural) hearing loss "disability" that meets the criteria at 38 C.F.R. § 3.385, based on audiometric test scores of 40 decibels or greater.  Both the November 2006 and January 2013 VA audiology examination reports revealed that the Veteran has a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  

The Board further finds that the evidence is in relative equipoise on the question of whether the current bilateral hearing loss is related to active service.  At the November 2006 VA audiology examination, the VA examiner opined that it is unlikely that the Veteran's hearing loss had its origins during his active duty military service.  The VA examiner reasoned that the service exit physical exam indicates the Veteran left service with hearing within normal limits bilaterally, and that the hearing loss is more likely due to the Veteran's long-term post-service career as a fireman.

In another VA audiology examination from January 2013, the VA examiner opined that it is not at least as likely as not that the bilateral hearing loss was caused by, or a result of, an event in military service.  The VA examiner opinion was based on the rationale that both the pre-induction hearing test and separation hearing test evidenced normal hearing, bilaterally, appearing to based only on an absence of immediate hearing loss disability during service.  Such opinion based only on the fact that the hearing loss dis not manifest during service is legally erroneous.  The laws and regulations do not require in service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992); see also Hensley, 5 Vet. App. at 159 (a veteran who displayed normal hearing acuity at service separation may nonetheless be awarded service connection for hearing loss at a later date if the medical evidence determines his/her hearing loss was the result of an in-service disease or injury).  Given the above finding of in-serve event of loud noise exposure during service, and no other basis for the opinion than absence of hearing loss disability during service, he Board finds the January 2013 VA examiner's medical opinion to be legally inadequate.

In a January 2012 letter, the Veteran's private treating physician, Dr. J.G., opined that the Veteran's hearing loss is at least as likely as not related to military service.  He explained, in detail, the Veteran's extensive active service noise exposure without the use of ear protection, to include during combat.  In a December 2014 addendum medical opinion, Dr. J.G. further explained that firefighters (the Veteran's post-service occupation) are afforded hearing protection, provided in the new helmets.  In addition, Dr. J.G. noted that vehicle cabs where the firefighters sit while en route to a fire or emergency are completely enclosed, and protected from road noise and the effects of a siren.  Particularly, Dr. J.G. indicated that compliance with hearing and other safety measures are mandated by federal standard for the San Antonio Fire Department.  Of record, the Veteran submitted an Interdepartment Correspondence Sheet from the City of San Antonio Training Division indicating the requirement to implement and maintain a Hearing Protection Program for all San Antonio Fire Department employees, including the Veteran.  

The Board finds that Dr. J.G.'s medical opinions regarding the etiology of the Veteran's bilateral hearing loss to be probative.  The Board recognizes that the Court has not fully embraced a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of any other examiner.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-73.  Regardless, the length of an examiner's opportunity or opportunities to examine a claimant may be considered in assigning probative weight.  Guerrieri, 4 Vet. App. at 471-73.  In short, Dr. J.G.'s opinions are competent and probative medical evidence because they are factually accurate, as it appears Dr. J.G. had knowledge of the relevant evidence in this case, relied on accurate facts, and gave fully articulated opinions with adequate rationales for the conclusions based on medical principles.  

As such, the Veteran is currently diagnosed with bilateral sensorineural hearing loss, which meets the VA regulatory criteria at 38 C.F.R. § 3.385, and he was regularly exposed to loud noises in service, including during combat.  The January 2012 and December 2014 letters reflect that Dr. J.G. found the Veteran's noise exposure to be extensive, and he specifically opined that the Veteran's hearing loss 

is related to service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the appeal to reopen service connection for bilateral hearing loss is granted.

Service connection for bilateral hearing loss is granted.


REMAND

Service Connection for Hypertension

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for hypertension.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).

In this case, the Veteran contends that the current hypertension is due to the service-connected diabetes mellitus, CAD, and/or PTSD.  In the alternative, the Veteran contends that the hypertension is due to exposure to herbicides.  The Veteran was afforded VA examinations in connection with the claim of service connection for hypertension in January 2008 and October 2009.  In both VA examinations, the VA examiners opined that the Veteran's hypertension is not aggravated by, or secondary to, complications of diabetes, respectively.  Neither VA examiner provided a rationale for the conclusions rendered, and neither addressed whether the service-connected CAD and/or PTSD caused or aggravated the current hypertension, or if hypertension was caused by exposure to herbicides.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (an adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion).  As such, an addendum medical opinion should be obtained to assist in determining the relationship, if any, between the hypertension and the service-connected diabetes mellitus, CAD, and/or PTSD.

Accordingly, the issue of service connection for hypertension is REMANDED for the following actions:

1. Request that the medical professional who conducted the October 2009 VA examination review the claims file and provide an addendum medical opinion.  The VA examiner should note the records review in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to a provide reliable opinions as to causation and aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  If the October 2009 VA examiner is not available, obtain the requested opinion from another appropriate medical professional.

Following a review of all relevant evidence from the claims file, the VA examiner is asked to offer the following opinions:

a) Is it as least as likely as not (50 percent or greater probability) that hypertension is related to service, to include exposure to herbicides?  In rendering this opinion, the VA examiner is to assume, as fact, that the Veteran was exposed to herbicides in service.

b) Is it at least as likely as not (a 50 percent probability or greater) that the hypertension was caused by the service-connected diabetes mellitus?

c) If the answer to question b) is negative, is it at least as likely as not (a 50 percent probability or greater) that the hypertension was aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected diabetes mellitus?

d) Is it at least as likely as not (a 50 percent probability or greater) that the hypertension was caused by the service-connected CAD?

e) If the answer to question d) is negative, is it at least as likely as not (a 50 percent probability or greater) that the hypertension was aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected CAD?

f) Is it at least as likely as not (a 50 percent probability or greater) that the hypertension was caused by the service-connected PTSD?

g) If the answer to question f) is negative, is it at least as likely as not (a 50 percent probability or greater) that the hypertension was aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected PTSD?

For all of the above opinions, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

For each opinion rendered, a rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. After completion of the above and any additional development deemed necessary, the claim of service connection for hypertension should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


